Exhibit 10.4

US ECOLOGY, INC.

 

FORM OF NON-STATUTORY STOCK OPTION AGREEMENT

 

Effective __________ (the “Effective Date”), US Ecology, Inc., a Delaware
corporation (the “Company”) hereby grants to __________ (the “Optionee”), a
non-statutory stock option (“NQ”) to purchase from the Company, at a price of
$XX.XX per share, X,XXX shares of the Company’s authorized and unissued common
stock, $0.01 par value per share (the “Common Stock”) subject, however, to the
following terms and conditions.  

 

1.    Stock Option Plan.  This Stock Option Agreement (the “Agreement”) and the
stock option granted herein are made and accepted pursuant to and in accordance
with the Company’s Amended and Restated US Ecology, Inc. Omnibus Plan (the
“Plan”).  The terms and provisions of the Plan, and any amendments thereto, are
incorporated herein by reference.  Unless specifically set forth herein, in the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan will prevail.  Unless
otherwise stated, all capitalized terms used herein shall have the meanings set
forth in the Plan. 

 

2.    Term and Vesting.    The stock option granted herein shall vest and become
exercisable as follows, provided the Optionee remains employed by the Company or
its subsidiaries through each applicable vesting date:

 

·



X,XXX of the stock options shall vest on __________;

·



X,XXX of the stock options shall vest on __________; and

·



X,XXX of the stock options shall vest on __________.

 

Subject to the terms of the Plan and your continued employment with the Company
or any of its subsidiaries, your stock option will remain exercisable until the
tenth anniversary of the Effective Date (the “Expiration Date”).  Upon the date
of termination of your employment with the Company and its subsidiaries (a
“Termination Date”), your stock option shall remain exercisable (the “Exercise
Period”) only in accordance with the following provisions: 

 

(a)    Upon the termination of your employment with the Company or any of its
subsidiaries, other than as a result of your death or total disability, any
vested portion of your stock option shall remain exercisable until the earlier
of (i) thirty (30) days after your Termination Date or (ii) the Expiration
Date. 

 

(b)    Upon termination of your employment by the Company without cause or by
you for good reason,  unvested stock options shall continue to vest according to
your employment agreement in effect on the date of termination or, if one does
not exist, for the shorter of a period of one year or the original expiration
date of such options.    

 

(c)    Upon the termination of your employment with the Company and its
subsidiaries by reason of your death or total disability, any vested portion of
your stock option shall remain exercisable until the earlier of: (i) twelve (12)
months after your Termination Date or (ii) the Expiration Date.

 

Any vested and exercisable portion of your stock option that is not so exercised
within the applicable Exercise Period shall be forfeited with no further
compensation due to you.  Additionally, unless otherwise provided by the
Compensation Committee, any portion of your stock option that is not vested






or exercisable as of your Termination Date shall be immediately forfeited on
such date with no further compensation due to you.

 

3.    Limitation Upon Transfer.  The stock option granted herein (a) shall be
nonassignable and nontransferable by the Optionee, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or country of the Optionee’s domicile at the time of death, (b) during
the Optionee’s lifetime, shall be exercisable only by the Optionee, and (c)
shall, under no circumstances, be transferable in exchange for consideration. 

 

4.    Method of Exercise.  The stock option granted herein may be exercised in
whole or in part by tendering to the Company written notice of exercise
accompanied by the aggregate purchase price for the shares with respect to which
this stock option is being exercised.  The purchase price of shares of Common
Stock of the Company acquired upon the exercise of this stock option shall be
paid by the Optionee by the delivery of cash or check payable to the order of
the Company, or with the consent of the Board of Directors, in whole or in part,
Common Stock of the Company valued at fair market value. The Optionee may also
request net share settlment whereby the Company delivers only gain shares (i.e.
shares with a fair market value equal to the option spread upon exercise)
directly to the optionee. 

 

5.    Registration of Stock.  Notwithstanding any of the provisions of this
Agreement, the stock option granted herein will not be exercisable, in whole or
in part, unless (a) all shares issuable on the exercise thereof have been
registered under the Securities Act of 1933, as amended (the “1933 Act”), or (b)
the Company shall have received an opinion of its counsel that registration
under the 1933 Act and all other applicable securities laws is not required in
connection with such issuance.  The Optionee further agrees that all shares
acquired under the exercise of the stock option granted hereunder will not be
sold or transferred unless such shares have been registered for resale under the
1933 Act or unless the Company shall receive an opinion of counsel satisfactory
to it that such shares may be resold without registration under the 1933 Act.

 

6.    Successors of Company and Optionee.  This Agreement shall inure to the
benefit of and be binding upon the Company and the Optionee and their respective
heirs, legal representatives, successors and assigns, subject to the
restrictions on assignability and transferability set forth herein.

 

7.    Adjustments.  The number of shares of Common Stock and prices per share
contained herein shall be proportionately adjusted from time to time as and when
provided in the Plan.

 

8.  Taxes.    Optionee shall be responsible to make appropriate provisions for
all taxes required to be paid in connection with the stock option granted herein
and the exercise thereof.

 

[Signature Page Follows]

 

 










IN WITNESS WHEREOF, this Agreement has been executed this __________.

 

 

 

 

 

 

US ECOLOGY, INC.

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

SS#:

 

 



